Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Restriction/Election
Applicant’s election without traverse of claims 1-5 and 11 in the reply filed on 6 October 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2016/0036194; “Sato”) in view of Schindhelm et al. (Spatial analysis of the back reflected laser light during CO2-laser cutting of metal sheets, J. Laser Appl. 25, 012001; “Schindhelm”), and further in view of Thiel et al. (2011/0080576; “Thiel”).
Regarding claim 1, Sato discloses in figures 1-8 laser marking devices 100 including an excitation light generating section 40 which generates excitation light, a laser light output section 50 which generates laser light based on the excitation light generated by the excitation light generating section and emits the laser light, a laser light scanning section 200 which includes a first scanner G1 that scans the laser light emitted from the laser light output section in a first direction, and a second scanner G2 that scans the laser light scanned by the first scanner in a second direction substantially orthogonal to the first direction, and irradiates a workpiece with the laser light scanned by the second scanner, and a housing 100 in which at least the laser light output section and the laser light scanning section are provided, a distance measurement light emitting section 912 and a distance correcting section 80. Sato, pars. [0049]-[0050], [0055], [0108]-[0110], [0115]-[0116], [0119]-[0121], [0131]-[0132], [0144]-[0149], and [0183].
Sato, Figures 1 and 5.

    PNG
    media_image1.png
    452
    690
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    499
    752
    media_image2.png
    Greyscale



[0049] … As illustrated in FIG. 1, a laser processing system 1000 includes a laser marking device 100, a laser processing data setting device 900, and a plurality of external devices 910.
[0050] The laser marking device 100 includes a main body 1, a marking head 2, a display unit 3, and an operating unit 4. … Marking to the workpiece W is performed by scanning laser light over the workpiece W based on laser processing data that has previously been set. …
[0055] … The distance measurement device 912 is used, for example, to measure a distance between the workpiece W and the marking head 2. …
[0108] The beam expander 70 includes an input lens 71 and an output lens 72. The input lens 71 is configured by a planoconcave lens, and the output lens 72 is configured by a planoconvex lens. A beam diameter of the laser light emitted from the laser light output unit 50 is small. Therefore, the beam expander 70 adjusts the beam diameter of the laser light that has entered to be suitable as laser light that enters the focal position adjusting unit 80. With this, it is possible to correctly adjust the beam diameter of the laser light applied to the workpiece W at high accuracy. Here, when it is not required to adjust the beam diameter of the laser light applied to the workpiece W at high accuracy, the beam expander 70 may not necessarily be provided.
[0109] The beam sampler 21 transmits a part of the laser light emitted from the beam expander 70, and reflects the remaining part of the laser light. The laser light reflected upon the beam sampler 21 enters the power monitor 110. The power monitor 110 includes an output detector for detecting an output (energy) of the laser light emitted from the laser light output unit 50, and supplies a detection result from the output detector to the control unit 10 illustrated in FIG. 2. …
[0110] The control unit 10 illustrated in FIG. 2 has the detection result supplied from the output detector be displayed in the display unit 3 illustrated in FIG. 2, for example. With this, it is possible for the user to easily confirm an operational state of the laser light output unit 50 by looking at the display unit 3.
[0115] The focal position adjusting unit 80 includes an input lens 81, a collimator lens 82, an output lens 83, and a lens driving unit 89. The input lens 81 is configured by a plano-concave lens, and each of the collimator lens 82 and the output lens 83 is configured by a plano-convex lens. The input lens 81, the collimator lens 82, and the output lens 83 are arranged such that their optical axes are identical. The laser light reflected upon the polarizing beam splitter 23 toward the focal position adjusting unit 80 is directed so as to pass the input lens 81, the collimator lens 82, the output lens 83, and then toward the turning-back mirror 24.
[0116] Here, in the focal position adjusting unit 80, the lens driving unit 89 moves the input lens 81 in an optical axis direction. This changes a distance between the input lens 81 and the output lens 83, and thus changes a focal position of the laser light applied to the workpiece W. The focal position adjusting unit 80 and its operation will be described later in detail.
[0119] The laser light that has been converted into circularly-polarized light enters the scanning unit 200. The scanning unit 200 includes a first galvano mirror G1, a second galvano mirror G2, a first motor M1, and a second motor M2. The laser light that has entered the scanning unit 200 is reflected upon the first galvano mirror G1 and the second galvano mirror G2, and passes the cover glass 26 to be applied to a surface of the workpiece W.
[0120] The first galvano mirror G1 and the second galvano mirror G2 are configured such that the laser light reflected upon the first galvano mirror G1 and the second galvano mirror G2 becomes circularly-polarized laser light. In other words, the first galvano mirror G1 and the second galvano mirror G2 are configured such that a polarization state of the laser light entering the scanning unit 200 and a polarization state of the laser light emitted from the scanning unit 200 are equal. The circularly-polarized laser light emitted from the scanning unit 200 is applied to the workpiece W. The scanning unit 200 will be described later in detail.
[0121] The first galvano mirror G1 is driven by the first motor M1, and the second galvano mirror G2 is driven by the second motor M2. With this, the laser light applied to the surface of the workpiece W is scanned in two directions that are orthogonal to each other, and marking (printing) such as a line segment is performed to the surface of the workpiece W.
[0131] The scanning unit 200 will be described in detail. FIG. 6 is an external perspective view illustrating a configuration of the scanning unit 200 and members around the scanning unit 200. In the following description, a direction in which laser light is scanned over the workpiece W by the first galvano mirror G1 is referred to as an X direction, a direction in which laser light is scanned over the workpiece W by the second galvano mirror G2 is referred to as a Y direction, and a direction orthogonal to the X direction and the Y direction is referred to as a Z direction. Further, the center of a range R over which laser light may be scanned by the scanning unit 200 is referred to as an origin O.
[0132] As illustrated in FIG. 6, the focal position adjusting unit 80 is arranged so that its optical axis is parallel to the Z direction. Further, the turning-back mirror 24 is arranged so as to reflect the laser light emitted from the focal position adjusting unit 80 in the X direction.
[0144] FIGS. 7 and 8 are side views for illustrating an example in which the focal position adjusting unit 80 changes a focal position of laser light to be applied to the workpiece W. FIGS. 7 and 8 show side views of the scanning unit 200, the quarter wave plate 25, and the cover glass 26, along with the focal position adjusting unit 80.
[0145] As illustrated in FIGS. 7 and 8, the focal position adjusting unit 80 includes a substantially-cylindrical casing 80C. Openings for transmitting laser light are provided on both ends of the casing 80C. Within the casing 80C, the input lens 81, the collimator lens 82, and the output lens 83 are arranged in the Z direction in the stated order.
[0146] Out of the input lens 81, the collimator lens 82, and the output lens 83, the collimator lens 82 and the output lens 83 are fixed within the casing 80C. On the other hand, the input lens 81 is provided movably in the Z direction. The lens driving unit 89 includes a motor, for example, and moves the input lens 81 in the Z direction. With this, a relative distance between the input lens 81 and the output lens 83 changes.
[0147] For example, an adjustment may be made by the lens driving unit 89 to make the distance between the input lens 81 and the output lens 83 smaller. In this case, as illustrated in FIG. 7, as a collection angle for the laser light emitted from the output lens 83 becomes smaller, a distance between a focal position fp of the laser light applied to the workpiece W and the cover glass 26 increases. On the other hand, an adjustment may be made by the lens driving unit 89 to make the distance between the input lens 81 and the output lens 83 larger. In this case, as illustrated in FIG. 8, as the collection angle for the laser light emitted from the output lens 83 becomes larger, the distance between the focal position fp of the laser light applied to the workpiece W and the cover glass 26 decreases.
[0148] The focal position adjusting unit 80 may be configured such that out of the input lens 81, the collimator lens 82, and the output lens 83, the input lens 81 is fixed within the casing 80C, and the collimator lens 82 and the output lens 83 are provided movably in the Z direction. In this case, the lens driving unit 89 may move the collimator lens 82 and the output lens 83 in the Z direction relative to the input lens 81. Further, the input lens 81, the collimator lens 82, and the output lens 83 may be configured to move in the Z direction relative to each other.
[0149] In this embodiment, the lens driving unit 89 of the focal position adjusting unit 80 is used as means for scanning laser light in the Z direction.
[0183] (8-7) According to the marking head 2, the focal position of the laser light applied to the workpiece W is adjusted by the focal position adjusting unit 80. With this, it is possible to focus the high-power laser light on the surface of the workpiece W. As a result, it is possible to reduce time for performing marking to the workpiece W by the laser light, and to improve processing accuracy.
Sato, pars. [0049]-[0050], [0055], [0108]-[0110], [0115]-[0116], [0119]-[0121], [0131]-[0132], [0144]-[0149], and [0183].
Further regarding claim 1, while Sato discloses Distance Measurement Device 912, Sato does not explicitly disclose that the distance measuring devices compares two path lengths, the path to Workpiece and the path to a Detector configured such that the two paths are confined within the marking/scanning housing.
However, Schindhelm discloses in figure 3 a configuration comprising a back-reflection path for measuring the position of the focal plane of the marking beam relative to the marked surface of the workpiece. Schindhelm, fig. 15 and V. Conclusion (“The back reflected laser power strongly depends on the laser beam focal position on the workpiece surface. This correlation can be used for an online monitoring and measurement system for determining the position of the focal plane as well as detecting the focus shift which occurs during laser cutting processes.”).
Schindhelm, Figures 3 and 15

    PNG
    media_image3.png
    386
    476
    media_image3.png
    Greyscale


		
    PNG
    media_image4.png
    386
    1540
    media_image4.png
    Greyscale

	

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sato to incorporate Schindhelm’s position measuring device as a distance measurement light emitting section which is provided in the housing and emits to the laser light scanning section a first distance measurement light for measuring a distance from the laser processing apparatus to a surface of the workpiece, or a second distance measurement light for correcting a measurement result thereof, a reference member which, in a state in which at least one of the first scanner and the second scanner is in a specific rotation posture, is arranged at a position which is the other end of a correction optical path formed via the laser light scanning section with the distance measurement light emitting section as one end of the correction optical path, and is arranged such that an optical path length of the correction optical path is a predetermined reference distance, a distance measurement light receiving section which is provided in the housing and receives any one of the first distance measurement light reflected by the workpiece and the second distance measurement light reflected by the reference member via the laser light scanning section because the resultant configuration “can be used to measure the absolute position of the focal plane in-process … .” Schindhelm, Abstract.
Further regarding claim 1, while Sato discloses a distance correcting section 80, Sato, par. [0144] (“ the focal position adjusting unit 80 changes a focal position of laser light to be applied to the workpiece W”), Sato in view of Schindhelm does not explicitly disclose that the distance measuring section 912 measures a distance from the laser processing apparatus to the surface of the workpiece by applying a triangulation method based on a light receiving position of the first distance measurement light in the distance measurement light receiving section, and measures a distance to the reference member by the triangulation method based on a light receiving position of the second distance measurement light in the distance measurement light receiving section.
However, Thiel discloses in figures 1-7, and related text, that it would have been obvious to one of ordinary skill in the art at the time of filing to use triangulation structures and methods for three-dimensional position measurement. Thiel, Abstract and par. [0003] (disclosing that triangular measuring methods “are known in the prior art”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sato in view of Schindhelm such that the distance measuring section 912 measures a distance from the laser processing apparatus to the surface of the workpiece by applying a triangulation method based on a light receiving position of the first distance measurement light in the distance measurement light receiving section, and measures a distance to the reference member by the triangulation method based on a light receiving position of the second distance measurement light in the distance measurement light receiving section, such that (by communicating with a reference distance storing section which stores the reference distance in advance) the distance correcting section 80 corrects the measurement result obtained by the distance measuring section as dictated by the measurement result with the reference distance stored in the reference distance storing section because the resulting configuration would facilitate 3D scanning. Sato, par. [0149] I(“the lens driving unit 89 of the focal position adjusting unit 80 is used as means for scanning laser light in the Z direction”).
Claims 2-5 and 11
Claims 2-5 and 11, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2016/0036194; “Sato”) in view of Schindhelm et al. (Spatial analysis of the back reflected laser light during CO2-laser cutting of metal sheets, J. Laser Appl. 25, 012001; “Schindhelm”), and further in view of Thiel et al. (2011/0080576; “Thiel”), as applied in the rejection of claim 1, further in view of further in view of Suman, Michele (2019/0171855; “Suman”), and further in view of Low et al. (2014/0355974; “Low”).
Regarding claims 2-5 and 11, as dependent upon claim 1, while Sato discloses using mirrors to move beams in the X and Y directions, Sato, par. [0131] (“a direction in which laser light is scanned over the workpiece W by the first galvano mirror G1 is referred to as an X direction, a direction in which laser light is scanned over the workpiece W by the second galvano mirror G2 is referred to as a Y direction”), Sato in view of Schindhelm and further in view of Thiel, as applied in the rejection of claim 1, does not explicitly disclose:
2. The laser processing apparatus according to claim 1, wherein the reference member is arranged such that the correction optical path is formed when both the first scanner and the second scanner are in a specific rotation posture, and the first scanner and the second scanner are arranged in this order between the distance measurement light emitting section and the reference member in the correction optical path.
3. The laser processing apparatus according to claim 2, wherein the laser processing apparatus further includes a reflection mirror which is arranged between the second scanner and the reference member in the correction optical path and directs the second distance measurement light scanned by the second scanner to the reference member.
4. The laser processing apparatus according to claim 1, wherein the specific rotation posture formed by at least one of the first scanner and the second scanner is a rotation posture outside a scanning range of the laser light by the laser light scanning section on the surface of the workpiece.
5. The laser processing apparatus according to claim 1, wherein the laser processing apparatus further includes a merging mechanism which is provided in the middle of an optical path from the laser light output section to the laser light scanning section in the housing and merges the first distance measurement light or the second distance measurement light emitted from the distance measurement light emitting section with the optical path, and the merging mechanism guides the first distance measurement light which is reflected by the workpiece to return to the laser light scanning section, or the second distance measurement light which is reflected by the reference member to return to the laser light scanning section, to the distance measurement light receiving section.
11. The laser processing apparatus according to claim 1, wherein the laser processing apparatus includes a plurality of reference members, and the plurality of reference members are arranged such that the reference distances are different from each other.
However, Suman discloses in figures 3-9, devices and methods for using switchable mirrors to switch light between paths having different focal distances. Suman, Abstract (“causing a switchable mirror disposed along the first and second optical paths to operate in a reflective state and a transparent state”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sato in view of Schindhelm and further in view of Thiel, as applied in the rejection of claim 1, to disclose:
2. The laser processing apparatus according to claim 1, wherein the reference member is arranged such that the correction optical path is formed when both the first scanner and the second scanner are in a specific rotation posture, and the first scanner and the second scanner are arranged in this order between the distance measurement light emitting section and the reference member in the correction optical path. Suman, figs. 3-9, and related text.
3. The laser processing apparatus according to claim 2, wherein the laser processing apparatus further includes a reflection mirror which is arranged between the second scanner and the reference member in the correction optical path and directs the second distance measurement light scanned by the second scanner to the reference member. Suman, figs. 3-9, and related text.
4. The laser processing apparatus according to claim 1, wherein the specific rotation posture formed by at least one of the first scanner and the second scanner is a rotation posture outside a scanning range of the laser light by the laser light scanning section on the surface of the workpiece. Suman, figs. 3-9, and related text.
5. The laser processing apparatus according to claim 1, wherein the laser processing apparatus further includes a merging mechanism which is provided in the middle of an optical path from the laser light output section to the laser light scanning section in the housing and merges the first distance measurement light or the second distance measurement light emitted from the distance measurement light emitting section with the optical path, and the merging mechanism guides the first distance measurement light which is reflected by the workpiece to return to the laser light scanning section, or the second distance measurement light which is reflected by the reference member to return to the laser light scanning section, to the distance measurement light receiving section. Suman, figs. 3-9, and related text.
11. The laser processing apparatus according to claim 1, wherein the laser processing apparatus includes a plurality of reference members, and the plurality of reference members are arranged such that the reference distances are different from each other. Suman, figs. 3-9, and related text.
because the resulting configuration would enable using multiple reference paths from a single reference surface. Low, figs. 1 and 2 and Abstract (“The transreflective device is also operable to a reflective-state where light is reflected by the transreflective device to provide the camera a second image of the area from a second perspective distinct from the first perspective.
[0017] FIG. 2 illustrates another non-limiting example of the system 10 that includes a plurality of transreflective devices, including the transreflective device 30, a second transreflective device 30A operated by a second control signal 28A, and a third transreflective device 30B operated by a third control signal 28B. The system 10 may further include mirrors 34A and 34B in addition to the minor 34. Such a configuration provides the camera 26 a third image 36 of the area 16 from a third perspective 38 distinct from the first perspective 20 and the second perspective 24, and/or a fourth image 40 of the area 16 from a fourth perspective 42 distinct from the first perspective 20, the second perspective 24, and the third perspective 38.
[0018] In general, the transreflective devices are operated so only one of the images (the first image 18, the second image 22, the third image 36, and the fourth image 40) is received by the camera 26 at any given time). The minor arrangement 32 may be configured so that various combinations of the images can be paired to form autostereoscopic images. For example the third image 36 and the fourth image 40 may be used to more accurately estimate a distance from the camera 26 to the object 12 as the spacing of the third perspective 38 and the fourth perspective 42 is the greatest for this non-limiting example. Alternatively, the mirror arrangement 32 may be such that the various perspectives (the first perspective 20, the second perspective 24, the third perspective 38, and the fourth perspective 42 may be oriented to provide a panaoramic view of the area 16, including a view behind the camera 26, i.e.--a direction opposites of the direction to the object 12. The advantage of using transreflective devices instead of beam splitters and shutters is particularly apparent for this example as an image would be greatly reduced if the image encountered two beam splitters before reaching the camera 26.
Low, pars. [0017]-[0018].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874